The opinion of the court was delivered by
Thiele, J.:
This was a suit to recover damages for injuries sustained during the course of a wolf hunt, the plaintiff having been struck by shot from a gun discharged by the defendant.
A trial was had to a jury which returned a general verdict in favor of the plaintiff, and answered special questions. The eighth question was: “Was the plaintiff guilty of contributory negligence at the time of the accident?” and the answer was: “Yes.”
The defendant filed his motion for judgment on the special questions and the court allowed the motion and rendered judgment for the defendant. No motion to set aside any of the answers to the special questions or for a new trial was filed by the plaintiff, who appeals, specifying as error the allowance of the defendant’s motion and the entering of judgment in his favor, and argues that the evidence does not sustain the findings.
The plaintiff, not having filed any motion to set aside the answer to the special question above quoted, must be deemed to have been satisfied therewith. Since no motion for a new trial was filed, no opportunity was given the trial court to pass on the question now raised as to the sufficiency of the evidence to sustain the answers to the special questions. It has been held repeatedly that errors occurring at the trial and not brought to the attention of the trial court by a motion for a new trial are deemed to be waived, and *23cannot be urged in this court as a ground for reversal. (See 3 C. J. 865; Gamble v. Hodges, 17 Kan. 24; McClain v. Railway Co., 89 Kan. 24, 28, 130 Pac. 646; Bagnall v. Hunt, 131 Kan. 805, 814, 293 Pac. 733; Webb v. Lipperd, 134 Kan. 764, 766, 8 P. 2d 381; Denton v. Groves, 10 Kan. App. 27.)
The appeal presents no question for review, and it is therefore dismissed.